Title: To George Washington from Lafayette, 19 March 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris March the 19th 1785

Your letter december the 23d Has Safely Come to Hand, and Nothing short of the pottowmack plan Could Have Accounted with me for Your leaving Mount Vernon. I am glad to Hear You are likely to succeed, as it seems to me a Matter of Great Moment—and the part You Have taken in the Business Cannot fail, still more particularly to interest me in its success—I thank you, my dear General, for your information Respecting the Act of Maryland—it is an Honour Equally flattering to my pride, and pleasing to My Heart.
European politics are not Yet settled—but there is much Reason to Hope this will end without Bloodshed—inclosed you will find a declaration from the king of France to the Emperor Respecting the dutch war—Count de Maïllebois is gone to Holland where they are Raising troops, and where parties Run very High—a plan of the Emperor for the Exchange of Baviera, of which I spoke to you in my last, Has Been opposed By the duke of deux ponts Nephew and Heir to the elector—So that Upon the whole I don’t think we shall Have a war—in Case the dutch make Some sacrifices, they will Be small—the intervention of France has saved them—and Count de Vergennes deserves great Credit.
Great Britain Continues to Be very Backward in treating with America—our friend john temple is appointed British Consul to the United States—Notwistanding the ill will and Narrow policy of England they Run a way with all the Commerce of America—that total interruption of trade gives a new force to the Clamours of the French Merchants Against the late Admission of foreigners in the West indias, and Makes it impossible to obtain the addition of flour and sugars—at least in the present period—I am Very Busy about introducing the Whale oils in France, and notwistanding Every obstacle, Hope at least partially to succeed.

on my Arrival, I Have Repeated what I Had writen Respecting the Mississipy—viz.—the idea, either to get New Orleans, or to advise the Spaniards to make it a free port—the former is impossible—as to the second I Had no positive Answer—But I am sure my opinion Was not thrown a Way—I Have Requested a Conference with the duke de La Vauguion who is going to spain as an Ambassador—it will Be very difficult to get that point, and altho I would not advise America to deviate from firmness, I think they must act with Moderation in this affair.
Inclosed is the extract from a Book of Mr Necker which I thought Might give Agreable information—I send it in French, Because You will find translators enough—that Book is a Very Good one, But Has Raised Both a jealousy against, and an adoration for the Author which Runs into an Excess—He is However one of the ablest men in Europe, and certainly one of the first financeers.
The irish affairs seem to subside—in the Course of the summer, I will, I think, Visit the prussian and austrian armies, provided there is no war—my ideas about 29 are not very Unlikely to succeed—102 in this Kingdom are My present object —and I am not without Hopes, with Respect to a part of what a Rational Man Might Expect at this period. My little family Have Been writing to Yours By Mr Williams an American Gentleman —they join with Mde de lafayette and me in Most affectionate Respects to Mrs Washington and You—Remember me to all our friends—Adieu, Adieu, My Beloved General, think often of Your absent, tender friend—Never Could any Being in Creation love you more, Respect you more than I do—Be so Kind as to let me Hear from You By every packet—Adieu, My dear General, Your Respectfull and affectionate friend

Lafayette


Chevalier de Caraman presents His Best Respects to Mrs Washington and to You—I kiss Squire tub, and the young ladies.

